Citation Nr: 0702776	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for carpal tunnel 
syndrome with postoperative bony changes of the left upper 
extremity, currently rated as 50 percent disabling.  

2.  Entitlement to an increased rating for thoracic outlet 
syndrome, currently rated as 10 percent disabling.  

3.  Entitlement to a compensable rating for a scar, 
postoperative carpal tunnel syndrome, of the left upper 
extremity.  

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2003 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Louisville, Kentucky, (hereinafter 
RO).  The case was remanded by the Board for additional 
development in October 2005, and the case is now ready for 
appellate review. 


FINDINGS OF FACT

1.  Carpal tunnel syndrome is not currently demonstrated, nor 
are there residuals therefrom representative of complete 
paralysis of the median nerve. 

2.  Findings indicative of severe disability due to 
incomplete paralysis of the thoracic nerve resulting from 
thoracic outlet syndrome are not currently demonstrated. 

3.  Service-connected scarring does not involve an area of at 
least 929 square centimeters, nor is the scarring deep or 
unstable; the service-connected scarring does not result in 
limitation of motion or functioning.  

4.  The veteran has reported education through high school 
and employment as a mechanic's helper; he reports that he 
became too disabled to work in 1979.   

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for 
carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, Diagnostic Code (DC) 8515 (2006).    
 
2.  The criteria for a rating in excess of 10 percent for 
thoracic outlet syndrome are not met.  38 U.S.C.A. §§ 1155, 
5100-5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.124a, DC 8619 (2006).    
 
3.  The criteria for a compensable evaluation for a scar, 
postoperative carpal tunnel syndrome, of the left upper 
extremity are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, DCs 7801-7805 
(2006).

4.  The criteria for a total disability rating for 
compensation purposes based on individual unemployability are 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

With respect to the claims on appeal, VA has met the notice 
and duty to assist under applicable statute and regulations.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2006).  Letters sent to the veteran, most 
recently in April 2006, have satisfied the duty to notify 
provisions.  The veteran's service medical records have been 
obtained, along with VA medical records.  The veteran has 
been afforded VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file, and the veteran reported that he had 
no additional evidence to submit in a response received in 
April 2006.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. April 5, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II. Legal Criteria/Analysis 

A. Increased Rating Claims 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).
 
Summarizing the pertinent facts, a December 1971 rating 
decision granted service connection for thoracic outlet 
syndrome and residual scarring from surgery for carpal tunnel 
syndrome.  A 10 percent rating was assigned for thoracic 
outlet syndrome under DC 8699-8619, and a noncompensable 
rating for the scarring was granted under DC 7805.  

Evidence considered at the time of the December 1971 rating 
decision included the service medical records, which in 
pertinent part reflected treatment for swelling and numbness 
in the left hand.  The assessment in August 1965 was possible 
carpal tunnel syndrome.  The February 1967 separation 
examination did not reflect carpal tunnel syndrome or any 
other findings involving the left hand.  Also of record was a 
private physician's report dated in August 1971 that 
referenced a history of treatment by this physician in 
January 1968 for symptoms suggestive of carpal tunnel 
syndrome in the left hand.  This physician indicated that the 
veteran was treated conservatively until November 1968, at 
which time he surgically divided the transverse carpal 
ligament.  The symptoms continued and further surgery, which 
the veteran declined, was recommended following treatment in 
December 1969.  

Also of record at the time of the December 1971 rating 
decision were reports from treatment at a private hospital in 
July 1970 reflecting a reported history of an October 1968 
injury at the veteran's place of employment that resulted in 
symptoms thought to be due to median nerve compression.  Upon 
examination at that time, a scar was noted over the volar 
aspect of the left wrist thought to be a probable old 
surgical scar.  The impression following the examination was 
possible median nerve compression syndrome, and the veteran 
underwent a carpal tunnel release at that time.  The 
diagnosis at discharge following the surgery was recurrent 
carpal tunnel compression with an adherent flexor tendon and 
a neruroma of the palmar cutaneous branch.  

Reports from a VA examination completed in November 1971, 
also of record at the time of the December 1971 rating 
decision, reflected "excellent results" from the carpal 
tunnel surgery and a diagnosis of "mild to moderate" 
remedial thoracic outlet syndrome.  The examiner based this 
diagnosis on a positive "Adson's" test.  Also diagnosed at 
that time was a congenital abnormality involving the cervical 
rib.  The neurological examination conducted in conjunction 
with this examination was normal.  

The ratings assigned by the December 1971 rating decision for 
thoracic outlet syndrome and scarring from carpal tunnel 
surgery have been continued to the present time.  Service 
connection for carpal tunnel syndrome was ultimately granted 
by a June 2002 rating decision.  A 50 percent rating was 
assigned under DC 8515.  This action followed an October 2001 
VA examination, the report from which noted that the veteran 
had a "history of carpal tunnel syndrome with originated 
while he was in service."  The examination at that time 
revealed a positive Tinel's sign.  The veteran was unable to 
flex the left wrist in order to complete Phalen's testing.  
Marked tenderness to palpation of the left wrist was 
demonstrated and left hand grip strength was 2/5.  The 
veteran was unable to approximate the median fold with his 
fingers due to pain in the left wrist.  A VA occupational 
therapy clinic provided the veteran with the use of splints 
so he could perform the activities of daily living such as 
driving and brushing his teeth.  

Thereafter and as directed by the Board in its October 2005 
remand, the veteran was afforded a comprehensive VA 
examination in December 2005 to determine the severity of the 
veteran's service connected disabilities.  The reports from 
this examination reflect a thorough discussion of the 
pertinent clinical history and detailed specific findings 
with regard to rating the service connected disabilities at 
issue, which will be addressed in turn as set forth below.  

Carpal Tunnel Syndrome

The veteran's major hand is his left hand and thus only those 
evaluations that pertain to the evaluations for the left hand 
will be reported below.  Under 38 C.F.R. § 4.124a, Diagnostic 
Code 8515, where there is complete paralysis of the median 
nerve with the major hand inclined to the ulnar side; the 
index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to 
palm; weakened wrist flexion; and pain with trophic 
disturbances; a 70 percent evaluation is warranted.  
Incomplete, severe paralysis warrants assignment of a 50 
percent evaluation; incomplete, moderate paralysis warrants 
assignment of a 30 percent rating; and incomplete mild 
paralysis warrants assignment of a 10 percent evaluation.  
Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 
8715 to neuralgia.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8515.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  Id.

After reviewing the pertinent clinical history, including 
negative nerve conduction studies of the left wrist, and 
examining the veteran, the VA physician who conducted the 
December 2005 examination concluded that there was no 
evidence that the veteran had carpal tunnel syndrome at that 
time.  The examiner said that the veteran did have some 
symptomatology unrelated to carpal tunnel syndrome due to a 
Dupuytrens contracture that was not caused by service.  She 
said it was possible that this non-service connected 
condition, which was said to include an injury with 
disruption of the soft tissues of the left wrist with 
resultant severe degenerative joint disease of the left 
wrist, pain, disuse, and osteoporosis, was "misdiagnosed" 
as carpal tunnel syndrome.  The congenital cervical rib 
anomaly was also cited by the examiner as a possible cause of 
symptoms 

The examiner also specially addressed the criteria for a 
rating in excess of 50 percent under DC 8515 as set forth 
above, and found that there was incomplete and defective 
pronation in the left wrist, that the veteran was unable to 
make a fist with the left hand and that there was weakened 
flexion of the left wrist.  However, such symptomatology has 
been attributed by the examiner to non-service connected 
disability who, it is again emphasized, found that there was 
no current evidence of carpal tunnel syndrome and that the 
non-service connected conditions were not related thereto.  

In light of the above, the Board finds that there is no 
evidence of record of complete paralysis due to the service 
connected carpal tunnel syndrome.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for this 
condition.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Thoracic Outlet Syndrome

Incomplete paralysis of the long thoracic nerve resulting in 
moderate disability warrants a 10 percent rating.  
38 C.F.R. § 4.124a, DC 8619.  Severe disability due to 
incomplete paralysis of the long thoracic nerve warrants a 20 
percent rating.  Id.  

The VA physician who examined the veteran in December 2005 
noted that the thoracic outlet syndrome [TOS] for which the 
veteran was diagnosed at the November 1971 VA examination was 
judged at that time as "correctible," and she emphasized 
that "there was not then and never has been [a] suggestion 
of nerve injury related to TOS."  She also questioned the 
basis for the diagnosis of TOS in November 1971; namely, the 
results from the Adson's testing.  Such testing, according to 
the examiner, "is known to be neither sensitive nor specific 
for TOS."  She added in addition as follows: 

As there is no evidence that it exists in 
this veteran of either neurologic or 
vascular compromise, TOS would not affect 
either sedentary or physical employment.  

Moreover, in addressing the specific question raised in the 
October 2005 Board remand as to whether the service-connected 
TOS was manifested by complete paralysis of the long thoracic 
nerve, the examiner answered "No, there is no evidence of 
neurogenic thoracic outlet syndrome, nor did chart review of 
prior exams suggest there has been [such] evidence."  

From the above, it is clear that there are no neurologic or 
other deficits reflective of "severe" incomplete paralysis 
of the thoracic nerve resulting from the service-connected 
TOS.  As such, the preponderance of the evidence is against 
the claim for a rating in excess of 10 percent for this 
condition.  Thus, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




Scarring 

A 10 percent evaluation is warranted for scarring under 38 
C.F.R. § 4.118, DC 7801 where a scar, that is not on the 
head, face, or neck, is deep or limits motion, and is at 
least at least 39 square centimeters in size.  Under DC 7802, 
a 10 percent evaluation is warranted where a scar, that is 
not on the head, face, or neck, is superficial, does not 
cause limitation of motion, and is at least 929 square 
centimeters in size.  DC 7803 provides a 10 percent rating 
for scars that are superficial and unstable.  Notes following 
DC 7803 provide that an unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar, and that a superficial scar is one not associated with 
underlying soft tissue damage.  Under DC 7804, a 10 percent 
rating is warranted for scars that are superficial and 
painful on examination.  Under DC 7805, scars other than as 
described above are to be rated based on limitation of 
function of the part affected. 

At the December 2005 VA examination, a "t" shaped scar was 
noted in the volar region of the left wrist with a maximum 
width of .3 centimeters and maximum length of 6 centimeters.  
The examiner found that the scar was non-tender to palpation. 
The examiner noted that there was no inflammation, edema, 
ulceration or keloid formation, and that the scarring was not 
elevated, depressed or adherent to underlying tissue.  The 
texture of the scarred area was normal and there was no 
underlying tissue loss.  The examiner found no limitation of 
motion or function due to the scar.

The Board finds that the evidence indicates that the 
veteran's scar is healed, stable, and painless and does not 
limit motion.  The scarring is also not deep and is less than 
929 square centimeters in size.  Moreover, the examiner found 
no limitation of function resulting from the scar.  
Accordingly, a compensable evaluation under the revised 
provisions of Diagnostic Codes 7801 through 7805 is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Extraschedular Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  The governing norm 
in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations discussed above 
are not inadequate.  Ratings in excess of that currently in 
effect are provided for certain manifestations of the 
veteran's service-connected residuals, but those 
manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture.  
The veteran has not required frequent hospitalizations due to 
his service-connected disorders, and his service-connected 
residuals have not shown functional limitation beyond that 
contemplated by the ratings currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.   

B. TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience. 38 
C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the service-
connected disabilities are so severe, standing alone, as to 
prevent the retaining of gainful employment.  Under 38 C.F.R. 
§ 4.16, if there is only one such disability, it must be 
rated at least 60 percent disabling to qualify for benefits 
based on individual unemployability.  If there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

In this case, the service-connected ratings combine to 60 
percent.  Therefore, the veteran's service-connected 
disability does not meet the percentage rating standards for 
TDIU.  38 C.F.R. § 4.16(a).  Nevertheless, the Board must 
consider whether the evidence warrants referral to the 
appropriate VA officials for entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability on an extraschedular basis under 
the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. 
App. at 6.  For a veteran to prevail on a claim for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough; the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In his claim for TDIU filed in September 2002, the veteran 
reported the completion of education though four years of 
high school and work experience as a mechanic's helper.  He 
stated that he became too disabled to work in 1979.  The 
record reflects a disability determination from the Social 
Security Administration in October 1985.  However, the 
veteran was found to be disabled in this determination based 
on a finding that in addition to problems with his hand, 
there were "severe" back and breathing problems that 
prevented him from performing his past work as a factory and 
construction worker.  Such non-service connected conditions 
may not be considered in determining entitlement to TDIU. 

With regard to the impact of service-connected disability, by 
itself, on the veteran's  ability to work, the conclusion by 
the VA physician who examined the veteran in December 2005, 
as indicated above, was that because a vascular or neurologic 
disability due TOS did not "exist," this condition did not 
affect sedentary or physical employment.  Also as 
demonstrated above, carpal tunnel syndrome is not currently 
present and there has been limitation of functioning 
attributable to the veteran's service connected scarring.  
Given these facts, the evidence as a whole does not suggest 
that the veteran's service-connected disability, by itself, 
renders him unable to secure and follow a substantially 
gainful occupation.  Thus, the RO's decision not to refer 
this issue to the Director of Compensation and Pension 
Service for consideration of a TDIU was correct. As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for carpal 
tunnel syndrome with postoperative bony changes of the left 
upper extremity is denied. 

Entitlement to a rating in excess of 10 percent for thoracic 
outlet syndrome is denied.   

Entitlement to a compensable rating for a scar, postoperative 
carpal tunnel syndrome, of the left upper extremity is 
denied.  

Entitlement to TDIU is denied.   

	(CONTINUED ON NEXT PAGE)





____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


